                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

  JIMMY SULLIVAN,                                    )
                                                     )
                 Plaintiff,                          )
                                                     )
  v.                                                 )           No. 1:20-CV-247-DCLC-HBG
                                                     )
  C.R. BARD, INC., et al.,                           )
                                                     )
                 Defendants.                         )

                                                 ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

         Now before the Court is Defendants’ Motion for Substitution of Counsel. [Doc. 37]

  Defendants C.R. Bard Incorporated, Bard Peripheral Vascular Incorporated, and McKesson

  Corporation all move the Court to enter an order allowing the substitution of Attorneys Woods

  Drinkwater and Shane G. Ramsey in place of Attorneys Melissa Dorman Matthews and Jordan E.

  Jarreau as counsel of record for Defendants.

         Because continuity of counsel is ensured, the Court finds the Motion for Substitution of

  Counsel [Doc. 37] well taken, and it is GRANTED. See also E.D. Tenn. L.R. 83.4(f) (“Where a

  party is represented by multiple counsel of record, an attorney may withdraw, provided the party

  is still being represented by another attorney of record, upon the filing of a notice of withdrawal.”).

  Attorneys Melissa Dorman Matthews and Jordan E. Jarreau are RELIEVED of their duties as

  counsel in this matter, and Attorneys Woods Drinkwater and Shane G. Ramsey are hereby




Case 1:20-cv-00247-DCLC-HBG Document 39 Filed 09/23/20 Page 1 of 2 PageID #: 25
  SUBSTITUTED as counsel of record for Defendants.

        IT IS SO ORDERED.

                                         ENTER:


                                         United States Magistrate Judge




                                            2



Case 1:20-cv-00247-DCLC-HBG Document 39 Filed 09/23/20 Page 2 of 2 PageID #: 26
